UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A Amendment No. 1 x Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 or o Transitional Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 333-165972 INTERNET MEDIA SERVICES, INC. (Exact name of Registrant as specified in its charter) Delaware 22-3956444 (State of incorporation) (IRS Employer Identification Number) 1507 7th Street, #425 Santa Monica, California 90401 (Address of principal executive office) (800) 467-1496 (Registrant’s telephone number) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes ¨ No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).Yes ¨ No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently computed second fiscal quarter was$172,674 based upon price of such common stock was last sold on June 29, 2012. As of April 2, 2013, there were 25,808,106 shares of Common Stock of Internet Media Services, Inc. outstanding. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INTERNET MEDIA SERVICES, INC. March 21, 2014 By: /s/ Raymond Meyers Raymond Meyers Chief Executive Officer (Principal Executive Officer and Principal Financial Officer ) In accordance with Section 13 or 15(d) of the Exchange Act of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. March 21, 2014 By: /s/ Paul Neelin Paul Neelin Chief Operating Officer and Director March 21, 2014 By: /s/ Philip Jones Philip Jones Director March 21, 2014 By: /s/ Raymond Meyers Raymond Meyers Chief Executive Officer and Director (Principal Executive Officer and Principal Financial Officer ) March 21, 2014 By: /s/ Alexander Orlando Alexander Orlando Director March 21, 2014 By: /s/ Patrick White Patrick White Director
